Backes, V. C.
The Suburban Newsdealers' Association of the Oranges is •composed of small shop keepers in that region who sell newspapers including the Newark Morning Ledger. That paper recently raised the price from $2.10 to $2.25 per hundred which is retailed by the dealer at three cents per copy. The members of the association refuse to handle the paper unless the price is restored and the Ledger refuses, and in this impasse the Ledger charges the association and its members with boycotting the paper. It is the right of the newsdealers to combine and to refuse to handle the paper except upon their terms as it is the privilege of the Ledger to refuse to sell except at its price. The refusal in either circumstance has a lawful purpose and the courts cannot intervene. It is a case of the survival of the fittest.
It is charged also that the dealers' association has by threats intimidated non-members not to handle the paper. If this were established it would be enjoined. They have not the *374right to coercively persuade others to- join them, though others may freely do so sympathetically if not unlawfully weaned. The proof is that the struggle is confined to the members. There is no proof of intimidation.
The Ledger has asked its readers not to patronize dealers who refuse to handle the paper. By that yardstick may be measured the corresponding right of the dealers to enlist the friendly aid of non-members in the lawful warfare which promises but harm to both sides.
Injunction dissolved.